1    DALE L. ALLEN, JR., State Bar No. 145279
2    dallen@aghwlaw.com
     KEVIN P. ALLEN, State Bar No. 252290
3    kallen@aghwlaw.com
4    ALLEN, GLAESSNER, HAZELWOOD, & WERTH, LLP
     180 Montgomery Street, Suite 1200
5    San Francisco, CA 94104
6
     Telephone: (415) 697-2000
     Facsimile: (415) 813-2045
7

8
     Attorneys for Defendants, CITY OF VALLEJO,
9    ANDREW BIDOU, and DAVID MCLAUGHLIN
10

11                              UNITED STATES DISTRICT COURT
12                      FOR THE EASTERN DISTRICT OF CALIFORNIA
13

14   ADRIAN BURRELL, an individual; and                Case No: 2:19-cv-01898-WBS-KJN
     MICHAEL WALTON, an individual,
15
                                                       STIPULATION FOR EXTENSION OF
16                    Plaintiffs,                      TIME TO FILE RESPONSIVE
                                                       PLEADING; ORDER [LOCAL RULE
17                                                     144(a)]
                vs.
18
     CITY OF VALLEJO, a municipal
19
     corporation, ANDREW BIDOU, in his
20   official capacity as Chief of Police; DAVID
     MCLAUGHLIN, individually and in his
21   official capacity as Police Officer for the
22   CITY OF VALLEJO, and DOES 1-50,
     individually and in their official capacities
23   as Police Officers for the CITY OF
24   VALLEJO, jointly and severally,

25                    Defendants.
26

27

28
     Case No. 2:19-cv-01898-WBS-KJN                                    STIPULATION FOR
                                                                       EXTENSION AND
                                                                       ORDER
                                                 -1-
     351568.1
1               WHEREAS Plaintiffs’ counsel filed four suits against the City of Vallejo around
2    the same time: McCoy, et al. v. City of Vallejo, et al., Case No 2:19-cv-01191-JAM-
3    CKD; Burrell, et al. v. City of Vallejo, et al., Case No. 2:19-cv-01898-WBS-KJN;
4    Jenkins, v. City of Vallejo, et al., Case No. 219-cv-01896-TLN-DB; and Thurston v. City
5    of Vallejo, et al., Case No. 2:19-cv-01902-KJM-CKD.
6               WHEREAS the Complaints filed in each of these cases contained identical
7    allegations pertaining to prior lawsuits brought against the City of Vallejo in support of a
8    Monell claim and assert causes of action against individuals in both official and
9    individual capacities, which Defendants contend is not appropriate and subjects the
10   Complaint to a motion under Rule 12 of the Federal Rules of Civil Procedure;
11              WHEREAS counsel has engaged in extensive meet and confer discussions in the
12   case of McCoy et al. v. City of Vallejo, et al., Case No. Case No 2:19-cv-01191-JAM-
13   CKD to attempt to resolve these issues, and will be filing a motion to dismiss with a
14   hearing date of January 14, 2020 (the Court’s next available date);
15              WHEREAS the parties believe that the Court’s decision on the motion in McCoy,
16   et al. v. City of Vallejo et al. may assist them in their meet and confer efforts regarding
17   resolution of the pleadings in the Burrell, Jenkins, and Thurston matters;
18              WHEREAS the parties previously stipulated to a 28-day extension of Defendants’
19   responsive pleading deadline and require leave of Court for an additional extension
20   pursuant to Local Rule 144(a);
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28
     Case No. 2:19-cv-01898-WBS-KJN                                        STIPULATION FOR
                                                                           EXTENSION AND
                                                                           ORDER
                                                   -2-
     351568.1
1               IT IS HEREBY STIPULATED by and between the parties to this action through
2    their designated counsel that Defendants’ deadline to file a responsive pleading be
3    extended until 30 days following the Court’s order on Defendants’ motion to dismiss in
4    the matter of McCoy et al. v. City of Vallejo, et al.
5

6

7    DATED: November 18, 2019                        __/s/ Melissa Nold______________
8                                                    MELISSA NOLD
                                                     Attorney for Plaintiff ADRIAN BURRELL
9

10

11   DATED: November 18, 2019                        __/s/ Jason Ross______________
12                                                   JASON ROSS
                                                     Attorney for Plaintiff MICHAEL
13                                                   WALTON
14

15
     DATED: November 18, 2019                        __/s/ Kevin Allen______________
                                                     KEVIN P. ALLEN
16                                                   Attorney for Defendants CITY OF
17
                                                     VALLEJO, ANDREW BIDOU, and
                                                     DAVID MCLAUGHLIN
18

19

20              IT IS SO ORDERED.
21

22   DATED: November 19, 2019
23

24                                                _______________________________________
25                                                MORRISON C. ENGLAND, JR.
                                                  UNITED STATES DISTRICT JUDGE
26

27

28
     Case No. 2:19-cv-01898-WBS-KJN                                      STIPULATION FOR
                                                                         EXTENSION AND
                                                                         ORDER
                                                   -3-
     351568.1
